Per Curiam.
This action was brought to recover damages for the claimed destruction, by the defendant’s sheep and other stock, of hay and grass growing on plaintiff’s. *538land. Upon the trial the plaintiff obtained a verdict for ten dollars. Thereafter, •on defendant’s motion, the court ordered judgment in defendant’s favor, notwithstanding the verdict. The case is brought to this court on appeal from that order.
An examination of the evidence discloses that the plaintiff had sowed timothy and clover seed in the spring of 1910, while snow was on the ground, on ten acres -of newly-cleared and broken land. The land was unfenced and was thereafter over-run by defendant’s stock at times during the spring and early summer, and the injury claimed resulted therefrom. The evidence wholly failed to show any substantial growth of hay on the land at the time of the claimed injury, or any destruction of hay or grass occurring thereon, and it does not appear that any substantial damage could be established upon a new trial.
In this state of the testimony the order appealed from was justified.
Affirmed.